          Case 1:19-cr-00166-VEC Document 327 Filed 09/10/21 Page 1 of 3

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 9/10/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :   19-cr-166 (VEC)
                                                                :
 DEVONAIRE PRICE,                                               :      ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 10, 2021, the parties appeared for a change-of-plea hearing;

        WHEREAS at the September 10 hearing, Defendant pled guilty to a lesser-included

offense of Count One of the Indictment (S3 19 Cr. 166); and

        WHEREAS the Court accepted Defendant’s guilty plea;

        IT IS HEREBY ORDERED that sentencing is scheduled for January 5, 2022, at 10:30

a.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley Square, New York, NY

10007. Sentencing submissions from both sides are due not later than December 22, 2021.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.

        IT IS FURTHER ORDERED that interested members of the public may dial-in to the

proceeding using (888) 363-4749 // Access code: 3121171# // Security code: 0166#. All of those
          Case 1:19-cr-00166-VEC Document 327 Filed 09/10/21 Page 2 of 3




accessing the hearing are reminded that recording or rebroadcasting of the hearing is prohibited

by law.


SO ORDERED.

Dated: September 10, 2021
      New York, NY
                                                            ___________________________
                                                               ______________________ _ ___
                                                                 VALERIE CAPRONI
                                                                            CAPRON   NI
                                                              United States District Judge




                                              2 of 3
        Case 1:19-cr-00166-VEC Document 327 Filed 09/10/21 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              3 of 3
